Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 9/18/2019.  Claims 1-23 are pending and subject to the following restriction requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1-22, drawn to an isolated modified CH2 domain molecule, comprising a framework 1 region, a framework 2 region, a framework 3 region, a framework 4 region, a loop 1 located between the framework 1 region and the framework 2 region, a loop 2 located between the framework 2 region and the framework 3 region, and a loop 3 located between the framework 3 region and the framework 4 region, wherein the modified CH2 domain molecule comprises at least one amino acid substitution in at least one of the framework 1 region, the framework 2 region, the framework 3 region, or the framework 4 region, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 12
OR
a library of modified CH2 domain molecules, wherein for each modified CH2 domain molecule in the library: the framework 1 region consists of an amino acid sequence of GPSVFLFPPKPKDT(L,M)MISRTPEVTCVFV (SEQ ID NO: 8), the framework 2 region consists of an amino acid sequence of KFNWYVDG(V,A)EVH(N,H)AKTKPR (SEQ ID NO: 9), the framework 3 region consists of an amino acid sequence of YRVVSVLTV(L,S)HQDWLNGKEYTCKV (SEQ ID NO: 10), and the framework 4 region consists of an amino acid sequence of (E,Q)KTISKDK (SEQ ID NO: 11); wherein the modified CH2 domain molecules in the library differ from one another in the loop 1, loop 2, and/or loop 3 region, and differ from a template CH2 domain molecule in the loop 1, loop 2, and/or loop 3 region, by at least one amino acid substitution, deletion, or addition.

Group II.  Claim(s) 23, drawn to a method of identifying a CH2 domain molecule that binds to a target antigen, comprising contacting the target antigen with a library of modified CH2 domain molecules, wherein for each modified CH2 domain molecule in the library: the framework 1 region consists of an amino acid sequence of GPSVFLFPPKPKDT(L,M)MISRTPEVTCVFV (SEQ ID NO: 8), the framework 2 region consists of an amino acid sequence of KFNWYVDG(V,A)EVH(N,H)AKTKPR (SEQ ID NO: 9), the framework 3 region consists of an amino acid sequence of YRVVSVLTV(L,S)HQDWLNGKEYTCKV (SEQ ID NO: 10), and the framework 4 region consists of an amino acid sequence of (E,Q)KTISKDK (SEQ ID NO: 11); wherein the modified CH2 domain molecules in the library differ from one another in the loop 1, loop 2, and/or loop 3 region, and differ from a template CH2 domain molecule in the loop 1, loop 2, and/or loop 3 region, by at least one amino acid substitution, deletion, or addition, identifying a CH2 domain molecule from the library that binds to the target antigen. 

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, an isolated modified CH2 domain molecule, comprising a framework 1 region, a framework 2 region, a framework 3 region, a framework 4 region, a loop 1 located between the framework 1 region and the framework 2 region, a loop 2 located between the framework 2 region and the framework 3 region, and a loop 3 located between the framework 3 region and the framework 4 region, wherein the modified CH2 domain molecule comprises at least one amino acid substitution in at least one of the framework 1 region, the framework 2 region, the framework 3 region, or the framework 4 region, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 1, does not present a contribution over the prior art.  Dimitrov (12/16/2010) US Patent Application Publication 2010/0316641 A1 (hereinafter referred to as "Dimitrov") teaches an isolated modified CH2 domain molecule, comprising a framework 1 region, a framework 2 region, a framework 3 region, a framework 4 region, a loop 1 located between the framework 1 region and the framework 2 region, a loop 2 located between the framework 2 region and the framework 3 region, and a loop 3 located between the framework 3 region and the framework 4 region, wherein the modified CH2 domain molecule comprises at least one amino acid substitution in at least one of the framework 1 region, the framework 2 region, the framework 3 region, or the framework 4 region, as compared to a template CH2 domain molecule comprising the amino acid sequence of SEQ ID NO: 1 (see Example 3 [0270] to [0291] and SEQ ID NOs 88-91).

 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D, E, F, G, H and I (nine total elections); in addition, depending on the election from I, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of the "template CH2 domain molecule amino acid sequence".  For example, the Applicant could elect "SEQ ID NO 1" OR "SEQ ID NO 12".
	B.  A single specific species selection of "the at least one amino acid substitution".  For example, the Applicant could elect "an amino acid substitution of Val to Phe at position 27 (V27F) in the framework 1 region" OR "an amino acid substitution of Lys to Thr at position 84 (K84T) in the framework 3 region".
	C.  A single specific species selection of the amino acid sequence of loop 1, loop 2 and loop 3.  For example, the Applicant could elect "the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 1" OR "the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 12".
	D.  A single specific species selection of "modified CH2 domain molecule amino acid sequence ".  For example, the Applicant could elect "SEQ ID NO 3" OR "SEQ ID NO 26".
	E.  A single specific species selection of where "the modified CH2 domain molecules in the library differ from one another".  For example, the Applicant could elect "loop 1" OR "loop 2".
	F.  A single specific species selection of the way in which "the modified CH2 domain molecules in the library differ from a template CH2 domain molecule".  For example, the Applicant could elect "substitution" OR "deletion".
	G.  A single specific species selection of the amino acid sequence of loop 1.  For example, the Applicant could elect "SEQ ID NO 13" OR "SEQ ID NO 18".
	H.  A single specific species selection of the amino acid sequence of loop 2.  For example, the Applicant could elect "SEQ ID NO 14" OR "SEQ ID NO 19".
	I.  A single specific selection of a product either with OR without the structure "an additional amino acid substitution".
		1.  If the Applicant elects with the structure "an additional amino acid substitution" then a single specific species selection of the "additional amino acid substitution".  For example, the Applicant could elect "Leu to Met at position 15 (L15M) in the framework 1 region" OR "Val to Ala at position 46 (V46A) in the framework 2 region".
	Note that all the amino acid sequence elections need to be consistent among each election.

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D, E, F, G, H and I (nine total elections); in addition, depending on the election from I, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of the "template CH2 domain molecule amino acid sequence".  For example, the Applicant could elect "SEQ ID NO 1" OR "SEQ ID NO 12".
	B.  A single specific species selection of "the at least one amino acid substitution".  For example, the Applicant could elect "an amino acid substitution of Val to Phe at position 27 (V27F) in the framework 1 region" OR "an amino acid substitution of Lys to Thr at position 84 (K84T) in the framework 3 region".
	C.  A single specific species selection of the amino acid sequence of loop 1, loop 2 and loop 3.  For example, the Applicant could elect "the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 1" OR "the loop 1, loop 2 and loop 3 are identical with the loop 1, loop 2 and loop 3 of the template CH2 domain molecule of SEQ ID NO: 12".
	D.  A single specific species selection of "modified CH2 domain molecule amino acid sequence ".  For example, the Applicant could elect "SEQ ID NO 3" OR "SEQ ID NO 26".
	E.  A single specific species selection of where "the modified CH2 domain molecules in the library differ from one another".  For example, the Applicant could elect "loop 1" OR "loop 2".
	F.  A single specific species selection of the way in which "the modified CH2 domain molecules in the library differ from a template CH2 domain molecule".  For example, the Applicant could elect "substitution" OR "deletion".
	G.  A single specific species selection of the amino acid sequence of loop 1.  For example, the Applicant could elect "SEQ ID NO 13" OR "SEQ ID NO 18".
	H.  A single specific species selection of the amino acid sequence of loop 2.  For example, the Applicant could elect "SEQ ID NO 14" OR "SEQ ID NO 19".
	I.  A single specific selection of a product either with OR without the structure "an additional amino acid substitution".
		1.  If the Applicant elects with the structure "an additional amino acid substitution" then a single specific species selection of the "additional amino acid substitution".  For example, the Applicant could elect "Leu to Met at position 15 (L15M) in the framework 1 region" OR "Val to Ala at position 46 (V46A) in the framework 2 region".
	Note that all the amino acid sequence elections need to be consistent among each election.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1, 18 and 23
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of the "template CH2 domain molecule amino acid sequence" could be "SEQ ID NO 1" OR "SEQ ID NO 12", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639